DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites the limitation “wherein the predetermined first fixation strength of the antislip protrusions is greater than the predetermined second fixation strength of the 
Claims 2-6 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “free voids” in line 13.  It is unclear what is meant by this limitation.
Claim 19 recites the limitation “the skidproofing material fixed, at least against slipping, to a second wall of the packaging sack” in lines 14-15.  It is unknown what is meant by this limitation.
Claim 19 recites the limitation “wherein the fibrous structure is for allowing antislip protrusions of a second one of the stackable package stacked thereon, to partially penetrate into the fibrous structure” in lines 16-17.  It is unclear what is meant by this limitation.
Claim 19 recites the limitation “an antislip mechanical bond” in line 27-28.  It is unclear if this refers to “an antislip mechanical bond” recited in Claim 19, line 20 or to an entirely different antislip mechanical bond.  For purposes of examination Examiner interprets the claim to refer to the same antislip mechanical bond.
Claim 19 recites the limitation “a predetermined first fixation strength” in line 30.  It is unclear what is meant by a first fixation strength.
Claim 19 recites the limitation “a predetermined second fixation strength” in line 32.  It is unclear what is meant by a second fixation strength.
Claim 19 recites the limitation “wherein the packaging sack has a wear rate between 0 and 0.35” in line 41.  It is unknown how the wear rate is measured and therefore it is unclear what parameters the packaging sack has to meet the claimed wear rate.
Clarification is required.
Claims 2-6 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mandzsu et al. HU 0202948 (cited on Information Disclosure Statement filed November 26, 2018) in view of Mandzsu Sen. et al. US 6,444,080 (cited on Information Disclosure Statement filed November 26, 2018), Mandzsu Sr. et al. US 2008/0016825 (herein referred to as Mandzsu Sr. et al. ‘825), Spivack et al. US 2015/0246751, and Perdue US 3,950,919.
It is noted that a formal human translation of Mandzsu et al. HU 0202948 was previously furnished in the Restriction Requirement dated December 15, 2020.  All citations with respect to the Mandzsu et al. HU 0202948 are with respect to the previously attached formal human translation.
Regarding Claim 19, Mandzsu et al. discloses a stackable package (‘948 Translation, Page 16, lines 1-6) comprising a packaging sack and a block of plate frozen fish packed therein (‘948 Translation, Page 24, lines 21-24).  The packaging sack is a plastic sack having a first outer surface and an opposing second outer surface (‘948 Translation, Page 12, lines 12-17) on which the stackable package is capable of being 
Mandzsu Sen. et al. discloses it was known in the art that loose fibrous coupling is capable of creating crocheting bonds in view of WO 98/34775 (‘948 Translation, Page 5, lines 9-19).  It is noted that WO 98/34775 has an equivalent US Patent document of Mandzsu Sen. et al. US 6,444,080, which teaches that a polypropylene binding element can be bonded mechanically (‘080, Column 5, lines 55-62) with a mechanical bond formed between the filament and the protrusion (‘080, Column 5, lines 1-8 and 46-52).  It is noted that since Mandzsu et al. teaches prior art to WO 98/34775 (‘948 Translation, Page 5, line 9-19), the prior art reference of Mandzsu et al. HU 0202948 incorporates the content of the previous WO 98/34775 document and its equivalent US Patent of Mandzsu et al. US 6,444,080 in the text of the specification.  The information incorporated is as much a part of Mandzsu et al. HU 0202948 as if the text was 
Mandzsu et al. is silent regarding the first wall of the packaging sack including a woven fabric.
Mandzsu et al. ‘825 discloses a package made of a polymer comprising antislip protrusions (‘825, Paragraph [0025]) and a wall including a woven fabric (‘825, Paragraph [0026]).  Alternatively, Spivack et al. discloses a frozen food package (‘751, Paragraph [0105]) comprising a woven or nonwoven wall (‘751, Paragraph [0011]) and made with a plastic woven material (‘751, Paragraph [0062]).
Mandzsu et al., Mandzsu et al. ‘825, and Spivack et al. are all directed towards the same field of endeavor of plastic packages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nonwoven material from which the first wall of the packaging sack of Mandzsu et al. is made to be made from a woven material since both Mandzsu et al. ‘825 and Spivack et al. teach that woven fabric materials are known and conventional materials used in the construction of plastic packages.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Both Mandzsu et al. ‘825 and Spivack et al. teach that it was known in the art to use either nonwoven or woven materials to construct the walls of a packaging sack.
Further regarding Claim 19, Mandzsu et al. modified with Mandzsu et al. ‘825 and Spivack et al. is silent regarding the block of fish disposed within the stackable package to be frozen.
Perdue discloses a food package used to store fish and food products in a frozen or non-frozen state (‘919, Column 2, lines 34-53) wherein the food package comprises a layer of polypropylene (‘919, Column 11, lines 20-25).
Both Mandzsu et al. and Perdue are directed towards the same field of endeavor of polypropylene food packages (‘948 Translation, Page 14, lines 4-12) (‘919, Column 11, lines 20-25).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-frozen fish stored within the food package of Mandzsu et al. and store a frozen fish with said food package since Perdue teaches that it was known and conventional to store either frozen or non-frozen fish within a polypropylene food package.
Further regarding Claim 19, the limitations “the packaging sack has a wear rate between 0 and 0.35” are limitations with respect to the properties of the claimed stackable package.  It is unclear what structures provides the results of the wear test as enumerated in the rejections to 35 USC 112(b) above.  Mandzsu et al. teaches the claimed structural limitations as described above.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Since modified Mandzsu et al. teaches the claimed structural features above, Mandzsu et al. is capable of passing the wear test.
Further regarding Claim 19, the limitations “wherein the fibrous structure is for allowing antislip protrusions of a second of the stackable package stacked thereon to partially penetrate into the fibrous structure, the filaments and/or yarns of the prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  The prior art combination teaches the first wall of the packaging sack being made from a woven fabric.  Therefore, the packaging sack of the prior art would be expected to behave the same and have the same properties as claimed since the prior art packaging sack is made from the same materials as claimed.
Further regarding Claim 19, the limitations “on which the stackable package can be laid on a sack” are optional limitations that do not necessarily need to be met by the prior art by virtue of the phrase “can be.”  The phrase “can be” indicates that these limitations must merely be capable of being performed but does not necessarily need to be performed and does not positively recite the limitations succeeding the phrase “can be.”  Furthermore, it is noted that the limitations “wherein the predetermined first stiffness of the antislip protrusions is selected to be greater than the predetermined second stiffness of the filaments and/or the yarns” does not positively recite the predetermined first stiffness to necessarily be greater than the predetermined second stiffness by virtue of the phrase “selected to be.”
Regarding Claim 2, Mandzsu et al. discloses particles being glued to the plastic film almost halfway into the surface of the plastic film or sunk into the adhesive layer (‘948 Translation, Page 7, lines 1-5).  The claims merely require at least one or more portions of the first wall being free of a pressure sensitive adhesive layer.  Since Manzdsu et al. discloses the particles being glued to the plastic film halfway into the 
Regarding Claim 3, Mandzsu et al. discloses both the antislip protrusions and the first wall both including polypropylene (‘948 Translation, Page 14, lines 4-14).
Regarding Claim 4, Mandzsu et al. discloses antislip protrusions (103) being disposed at a bottom of the package (‘948, FIG. 1B), which would have a hidden surface portion being a portion of an outer surface of the antislip protrusions that is covered from a viewer in a top plan view of the first wall taken from above the antislip protrusions.
Regarding Claim 5, the limitations “wherein a slide angle between the roughened surface part and the skidproofed surface part, measured at a temperature of -20°C in an inclined plane type static friction test according to the TAPPI T 815 standard is greater than 50 degrees” are limitations with respect to the properties of the stackable package.  Mandzsu et al. teaches friction between the roughened surface part and the skidproofed surface part of a fibrous structure fixed against slipping (‘948 Translation, Page 16, lines 1-6) (‘948 Translation, Page 32, lines 1-4) (‘948 Translation, Page 40, lines 1-10).  Therefore, the packaging sack of the prior art would be expected to behave the same and have the same properties as claimed since the prior art packaging sack is made from the same materials as claimed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mandzsu et al. HU 0202948 (cited on Information Disclosure Statement filed November 26, 2018) in view of Mandzsu Sen. et al. US 6,444,080 (cited on Information Disclosure Statement filed November 26, 2018), Mandzsu Sr. et al. US 2008/0016825 (herein referred to as Mandzsu Sr. et al. ‘825), Spivack et al. US 2015/0246751, and Perdue US 3,950,919 as applied to claim 19 above in further view of Luciano et al. US 2001/0033903 and Thomas US 2,776,215.
Regarding Claim 6, Mandzsu et al. modified with Mandzsu Sen. et al., Mandzsu Sr. et al. ‘825, Spivack et al., and Perdue is silent regarding the fish being unfilleted.
Luciano et al. discloses that it was known and conventional to package fish as either whole or into fillets (‘903, Paragraph [0004]).  Thomas explicitly shows an unfilleted fish that is packaged (‘215, FIG. 1).
Mandzsu et al., Luciano et al., and Thomas are all directed towards the same field of endeavor of packaged fish.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fish package of Mandzsu et al. and package unfilleted fish since Luciano et al. and Thomas teaches that it was known and conventional to package unfilleted fish.

Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 10 of the Remarks that Mandzsu does not teach the limitations “wherein the predetermined first stiffness of the antislip protrusions is selected to be greater than the predetermined second stiffness of the filaments and or the yarns.”
Examiner notes that these limitations are currently rejected under both 35 USC 112(a) and 35 USC 112(b).  Furthermore, the limitations “wherein the predetermined 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792